DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 7, 2020.
Applicant’s election without traverse of Group I (claims 1-10 and 14) in the reply filed on December 7, 2020 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 7, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DSM (“Automobile natural gas tanks take the pressure with composites in DSM high performance thermoplastics”).  DSM teaches a pressure vessel (CNG or hydrogen tank) comprising a hollow body (shown in picture; page 2) comprising endless fibers (continuous fiber reinforcement; page 2 fourth paragraph) embedded in a thermoplastic matrix (page 3, paragraphs 3-5), in which the thermoplastic matrix comprises one or more polyamides containing one or more aliphatic monomeric units, wherein the one or more polyamides have a CH2-ratio of at least 5.5 and less than 10, calculated by identifying the number of different aliphatic monomeric units in the one or more polyamides, determining the number of CH2 groups per aliphatic monomeric unit for each of these different aliphatic monomeric units, calculating the sum of the so determined numbers of CH2 groups, dividing said sum by the number of different aliphatic monomeric units in the one or more polyamides, taking into account only the aliphatic monomeric units present in the one or more polyamides in an amount of at least 10 wt% with respect to the total weight of the one or more polyamides (PA 410; page 3 paragraphs 3-5).

Regarding claim 2, a liner (page 3, paragraphs 1-2) comprising a metal and/or a thermoplastic polymer chosen from the group of PA-6, PA-66, PA-410, ethylene vinyl alcohol or a combination thereof (PA-6; page 3, paragraph 1).

Regarding claim 3, the one or more polyamides is chosen from the group consisting of include PA-410, PA-510, PA-412, PA-512, PA-610, PA-612, PA-1010, as well as blends and copolyamides thereof (PA 410; page 3, paragraph 3).


Regarding claim 7, the endless fiber is chosen from glass or carbon or combination thereof (page 3 paragraph 3).

Regarding claim 8, the thermoplastic matrix comprises one or more polyamides containing monomeric units derived from aliphatic monomers in an amount of at least 60 wt% with respect to the total weight of the thermoplastic matrix (PA 410; page 3 paragraph 3; see also present application page 5 lines 12-14).

Regarding claim 14, the vessel of DSM is uses as CNG tank, or hydrogen tank (page 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DSM (“Automobile natural gas tanks take the pressure with composites in DSM high performance thermoplastics”) in view of Arold et al. (U.S. 2016/0332514).  DSM discloses the claimed invention except for the vessel having a burst pressure of at least 300 bar.  Arold et al.  teaches that it is known construct a vessel with a burst pressure of at least 300 bar (see paragraph [0004]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vessel of DSM with a burst pressure of at least 300 bar, as taught by Arold et al., in order to construct the vessel with sufficient strength to prevent bursting during normal operation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DSM (“Automobile natural gas tanks take the pressure with composites in DSM high performance thermoplastics”) in view of Kreager et al. (U.S. 2014/0170353).  DSM discloses the claimed invention except for the amount of endless fiber is between 10 and 65 volume %.  Kreager et al. teaches that it is known construct a vessel with the amount of endless fiber is between 10 and 65 volume % (see paragraph [0028]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vessel of DSM with the amount of endless fiber being between 10 and 65 volume %, as taught by Kreager et al., in order to provide increased strength and reduced weight, and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DSM (“Automobile natural gas tanks take the pressure with composites in DSM high performance thermoplastics”) in view of Maliszewski et al. (U.S. 2013/0136890).  DSM discloses the claimed invention except for the flame .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DSM (“Automobile natural gas tanks take the pressure with composites in DSM high performance thermoplastics”) in view of Kreager et al. (U.S. 2014/0170353).  DSM discloses the claimed invention except for the amount of endless fiber is between 10 and 65 volume %.  Kreager et al. teaches that it is known construct a vessel with the amount of endless fiber is between 20 and 55 volume % (see paragraph [0028]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vessel of DSM with the amount of endless fiber being between 20 and 55 volume %, as taught by Kreager et al., and the thermoplastic matrix comprising at least 60% wt PA-410 in order to provide increased strength and reduced weight, and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the tank material.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI M ELOSHWAY/Examiner, Art Unit 3736